Exhibit 10.4

EMPLOYMENT AGREEMENT



       THIS AGREEMENT is made this 22nd day of December, 2010 ("Effective
Date"), by and between First National Bank of Pulaski (the "Company") and
William Lyman Cox (the "Executive").




       In consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:



1.      Employment.  Upon the terms and subject to the conditions contained in
this Agreement, the Executive agrees to provide full-time services for the
Company during the term of this Agreement. The Executive agrees to devote his
best efforts to the business of the Company, and shall perform his duties in a
diligent, trustworthy, and business-like manner, all for the purpose of
advancing the business of the Company. The Executive shall devote all of his
business time and attention to his employment under this Agreement.



2.      Duties.  The Executive shall hold the title of Executive Vice President
and Sr. Loan Officer, and shall report directly to the Chief Executive Officer.
The Executive shall render such services for the Company that are commensurate
with the position of Executive Vice President and Sr. Loan Officer and that are
typically performed by persons situated in a similar executive capacity. The
Executive shall also promote the business of the Company and perform functions,
including, but not limited to, entertaining and traveling, that are necessary to
carry out this duty. The Executive will perform the duties assigned to him by
the Board, as those duties may, from time to time, be changed or modified at the
discretion of the Board provided that the duties assigned by the Board are
consistent with those normally assigned to a position comparable to that of the
Executive.



3.      Employment Term. Subject to the terms and conditions hereof, the Company
agrees to employ, and the Executive hereby accepts Employment, for 3 years
commencing December 22, 2010, subject to the terms of this Agreement.
Additionally, this Agreement shall automatically renew for successive one-year
periods unless either party notifies the other party of non-renewal at least 60
days prior to the expiration of the then current term.



4.      Compensation and Benefits. As compensation for the Executive's
employment as President and Chief Operating, the Company agrees to provide the
following compensation and benefits:



(a)      Base Salary. The Company agrees to pay the Executive a salary at the
rate of $133,448.38 per annum, payable in accordance with Company's normal
payroll practices with such payroll deductions and withholdings as are required
by law. ("Base Salary"). The Executive's Base Salary shall be reviewed no less
frequently than annually and may be increased (but not reduced) at the
discretion of the Chief Executive Officer.

page 1

--------------------------------------------------------------------------------

(b)      Annual Incentive Payment.  In addition to other compensation to be paid
under this Section 4, each year during the term of this Agreement the Executive
shall be eligible to participate in an annual incentive program (the "Annual
Incentive Program"), which may be based on certain financial targets and
personal performance goals. The annual Incentive Program award may be a
percentage of the Base Salary. The decision to award a payment under the Annual
Incentive Program and the amount actually awarded and paid to the Executive each
year shall be determined by the Chief Executive Officer, in his/her sole
discretion. The Chief Executive Officer shall determine performance criteria for
both the Executive and the Company and shall consider the criteria in deciding
whether to award Executive the Annual Incentive Payment. Any payments made under
this section shall be paid as soon as is practicable following the issuance of
the Company's audited financial statements for the preceding year.

(c)      Life Insurance. The Company shall provide life insurance coverage on
the life of the Executive in an amount not less than 2 times base salary. The
Executive understands a portion of this may be taxable.

(d)      Vacation.  The Executive shall be entitled to 15 days of paid vacation,
plus all scheduled bank holidays, during each full year of his employment
hereunder in accordance with the general terms of the vacation policy adopted by
the Company. In addition, upon any Termination under Section 5, except for
Termination for Cause, the Executive will be paid any remaining accrued vacation
that has not been taken through the date of Termination.

(e)      Reimbursement of Expenses.  The Company shall reimburse the Executive
in accordance with Company's expense reimbursement policies for all reasonable,
ordinary and necessary business expenses incurred by the Executive in the course
of his duties conducted on behalf of the Company. The Company shall also
reimburse Executive's reasonable expenses for continuing education courses
necessary to maintain any certifications or licenses Executive may hold.

(f)       Employee Benefits.  The Executive shall be entitled to participate in
any employee benefit plans now existing or established hereafter generally
available to employees of the Company or senior officers of the Company, and to
all normal perquisites provided to senior officers of the Company, provided
Executive is otherwise qualified to participate in such plans or programs. As
part of its normal course of business, the Company may amend and/or terminate
employee benefits at any time with or without notice to the Executive.



5.      Termination of Employment. Employment with the Company will be at-will
and may be terminated at any time by either party subject to the consequences of
this Section 5.



(a)      Termination by the Company for Cause.  (i) If the Company terminates
Executive's employment for Cause, the Company shall have no obligation to
Executive

page 2

--------------------------------------------------------------------------------

other than the payment of Executive's earned and unpaid compensation, vested and
accrued benefits under the Company's ERISA-based plans and accrued but
unreimbursed expenses (collectively, the "Accrued Obligations."), to the
effective date of such termination.



> (ii)      For purposes of this Agreement, the term "Cause" shall mean any of
> the following:



(A) Conduct of the Executive results in the issuance of an order for removal of
the Executive by the Company's banking regulators;



(B) The Executive's failure to perform his duties, failure to comply with the
employment policies of the Company, or material breach of this Agreement;



(C) The Executive's commission of any act of dishonesty, breach of trust or
misconduct in connection with performance of employment-related duties; and



(D) Executive's conviction of, or pleading guilty or no contest to, any felony
or to any crime involving dishonesty, theft or unethical conduct, or conduct
which could materially impair or injure the Company or its reputation.



 

(b)      Termination by the Company Without Cause.  The Company may terminate
Executive's employment at any time without Cause. If the Company terminates
Executive's employment without Cause, the Company shall have the following
obligations to Executive:

> > > (i)     payment of the Accrued Obligations;



          (ii)    the continuation of his Base Salary (at the rate in effect at
the time of such termination), as severance, for a period of 12 months
("Severance Period"), each payment being a separate payment due on the same
fixed schedule that the Company follows for its regular payroll ("Severance
Payments"); and



          (iii)  provided that Executive elects to continue his health insurance
coverage under COBRA, payment of the company portion of premiums at the same
rate that was in effect during Executive's employment during the Severance
Period.



(c)      Termination by the Executive.  If the Executive terminates his
employment for any reason other than Good Reason, as defined below, then he
shall be entitled only to the Accrued Obligations. If his employment is
terminated for Good Reason in accordance with this Section 5(c), then he shall
receive the Accrued Obligations and the Severance Payments described in Section
5(b)(ii).

page 3

--------------------------------------------------------------------------------



For purposes of this Agreement, a termination by the Executive shall be for
"Good Reason" if the Executive resigns during the period of three months after
any of the following occurs:

(i)      Without the Executive's express written consent, Executive experiences
a material diminution of Executive's title, duties, responsibilities or
reporting relationships (other than any such assignment for Cause or by reason
of Disability);

(ii)     Without the Executive's express written consent, Executive is assigned
duties or responsibilities materially inconsistent with the Executive's position
(other than any such assignment for Cause or by reason of Disability);

(iii)     The Company materially reduces Executive's Base Salary;



(iv)     The Company requires the Executive to transfer to a geographic location
of employment more than 50 miles from Pulaski, Tennessee;



Executive shall notify the Company in writing of his intent to resign for any of
the above-referenced Good Reason occurrences within 30 days following the
occurrence of the event. The Company shall have 30 days to cure the occurrence
constituting Good Reason. If the Company does not cure the Good Reason
occurrence, then Executive may resign and receive the Accrued Obligations and
the Severance Payments in accordance with this Agreement.




(d) Release. As a condition to receiving the Severance Payments described in
this Section 5, Executive must sign and not revoke a general release agreement
in favor of and in a form acceptable to the Company.



(e) Payments. If Executive is entitled to Severance Payments under this
Agreement and has met the conditions herein, then said payments will begin 60
days after Executive's termination from employment provided that Executive has
met all conditions herein.





6.      Confidential Information.  The Executive recognizes and acknowledges
that he will have access to certain information of the Company and that such
information is confidential and constitutes valuable, special and unique
property of the Company. The Executive shall not at any time, either during or
subsequent to the term of this Agreement, disclose to others, use, copy or
permit to be copied, except as directed by law or in pursuance of the
Executive's duties for or on behalf of the Company, its successors, assigns or
nominees, any Confidential Information of the Company (regardless of whether
developed by the Executive), without the prior written consent of the Company.

page 4

--------------------------------------------------------------------------------

       The term "Confidential Information" with respect to any person means any
secret or confidential information or know-how and shall include, but shall not
be limited to, the plans, customers, costs, prices, uses, and applications of
products and services, results of investigations, studies owned or used by such
person, and all products, processes, compositions, computer programs, and
servicing, marketing or operational methods and techniques at any time used,
developed, investigated, made or sold by such person, before or during the term
of this Agreement, that are not readily available to the public or that are
maintained as confidential by such person. The Executive shall maintain in
confidence any Confidential Information of third parties received as a result of
the Executive's employment with the Company in accordance with the Company's
obligations to such third parties and the policies established by the Company.



7.      Delivery of Documents upon Termination.  The Executive shall deliver to
the Company or its designee at the termination of the Executive's employment all
correspondence, memoranda, notes, records, drawings, sketches, plans, customer
lists, product compositions, and other documents and all copies thereof, made,
composed or received by the Executive, solely or jointly with others, that are
in the Executive's possession, custody, or control at termination and that are
related in any manner to the past, present, or anticipated business or any
member of the Company.



8.      No Competition; No Solicitation.  (a) Throughout the term of the
Agreement and for a period of twelve (12) months immediately following the
termination of Executive's employment by the Company without Cause or by
Executive for any reason, the Executive shall not directly or indirectly engage
in a Competitive Business which shall include (i) a company in the business of
banking, or (ii) a business that competes directly or indirectly with the
Company during the term of the Agreement; provided, however, that the
restriction in this Section 8 shall apply only to counties in Tennessee where
the Company maintains a branch location at the time Executive's employment is
terminated or at the time the parties enter into this Agreement. For purposes of
this Section 8, the Executive shall be deemed to engage in a Competitive
Business if he directly or indirectly, engages or invests in, owns, manages,
operates, controls or participates in the ownership, management, operation or
control of, is employed by, associated or in any manner connected with, or
renders services or advice to, a Competitive Business; provided, however, that
the Executive may invest in the securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if two conditions
are met: (Y) such securities are listed on any national or regional securities
exchange (or have been registered under Section 12(g) of the Securities Exchange
Act of 1934) and (Z) the Executive does not beneficially own (as defined Rule 1
3d-3 promulgated under the Securities Exchange Act of 1934) in excess of 5% of
the outstanding capital stock of such enterprise. The provisions of this
paragraph shall survive regardless of the reason for the Executive's termination
of employment.



(b)      Throughout the term of the Agreement and for a period of twelve (12)
months immediately following termination of Executive's employment by the
Company without Cause or by Executive for any reason, the Executive will not,
directly or indirectly, for the benefit of any Competitive Business solicit the
employment or services of, hire, or assist in the hiring of any person employed
by the Company during the term of the Agreement or within the six (6) month
period immediately prior to Executive's termination from employment. The
provisions of

page 5

--------------------------------------------------------------------------------

this paragraph shall survive regardless of the reason for the Executive's
termination of employment.



(c)      Throughout the term of the Agreement and for a period of twelve (12)
months immediately following termination of any termination of the Executive's
employment by the Company without Cause or by Executive for any reason, the
Executive shall not directly or indirectly request, induce or attempt to
influence any existing or prospective customers, vendors or licensors of the
Company to curtail or cancel any business they may transact with the Company or
to do business with a Competitive Business. For purposes of this Section 8,
"prospective customers" shall mean individuals or entities which the Company or
its affiliates have contacted within the 12 months immediately preceding the
termination of Executive's employment. The provisions of this paragraph shall
survive regardless of the reason for the Executive's termination of employment.



9.      Remedies.  The Executive acknowledges that a remedy at law for any
breach or attempted breach of the Executive's obligations under Sections 6
through 8 may be inadequate. The Executive agrees that the Company may be
entitled to specific performance and injunctive and other equitable remedies in
case of any such breach or attempted breach and further agrees to waive any
requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief. The Company shall
have the right to offset against amounts to be paid to the Executive pursuant to
the terms hereof any amounts from time to time owing by the Executive to the
Company. The termination of the Agreement shall not be deemed to be a waiver by
the Company of any breach by the Executive of this Agreement or any other
obligation owed the Company, and notwithstanding such a termination the
Executive shall be liable for all damages attributable to such a breach.



10.      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

11.      Notices.  Any notice or communication required or permitted under the
terms of this Agreement shall be in writing and shall be delivered personally,
or sent by registered or certified mail, return receipt requested, postage
prepaid, or sent by nationally recognized overnight carrier, postage prepaid, or
sent by facsimile transmission to the Company at the Company's principal office
and facsimile number in Pulaski, TN or to the Executive at the address and
facsimile number, if any, appearing on the books and records of the Company.
Such notice or communication shall be deemed given (a) when delivered if
personally delivered; (b) five mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile. Any party may change the address or facsimile number
to which notices or communications are to be sent to it by giving notice of such
change in the manner herein provided for giving notice. Until changed by notice,
the following shall be the address and facsimile number to which notices shall
be sent:

page 6

--------------------------------------------------------------------------------

> > > > If to the Company, to:  First National Bank
> > > >                                    P.O. Box 289
> > > >                                    Pulaski, TN 38478

> > > > If to the Executive, to:  William Lyman Cox
> > > >                                    187 Swan Creek Road
> > > >                                    Fayetteville, TN 38478

12.      Amendment or Waiver.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer as may be specifically
designated by the Board (which shall not include the Executive). No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.



13.      Invalid Provisions.  Should any portion of this Agreement be adjudged
or held to be invalid, unenforceable or void, such holding shall not have the
effect of invalidating or voiding the remainder of this Agreement and the
parties hereby agree that the portion so held invalid, unenforceable or void
shall if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.



14.      Survival of the Executive's Obligations.  The Executive's obligations
under this Agreement shall survive regardless of whether the Executive's
employment by the Company is terminated, voluntarily or involuntarily, by the
Company or the Executive, with or without Cause.



15.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.



16.      Governing Law.  This Agreement and any action or proceeding related to
it shall be governed by and construed under the laws of the State of Tennessee.
Any claims hereunder shall be brought in a court of competent jurisdiction and
venue in the State of Tennessee.



17.      Effect on Prior Agreements.  This Agreement, and any attachments,
represent the entire understanding between the parties hereto and supersedes in
all respects any other prior Agreement or understanding between the Company and
the Executive regarding the Executive's employment.

page 7

--------------------------------------------------------------------------------

18.      Key Employee Life Insurance.  Executive agrees that the Company may, in
its sole discretion, secure a key employee life insurance policy. The insured
shall be Executive and the sole beneficiary shall be the Company. The Company
will be responsible for choosing and obtaining the life insurance policy, and
the Company will be solely responsible for the premium payments. Executive
agrees that neither he nor his heirs will receive any compensation or monetary
benefit associated with the life insurance policy described in this Section 18.
Executive agrees that he will, in a timely manner as proscribed by the Company,
fully cooperate with the Company and its designated agent(s) to complete the
procedures necessary to obtain and maintain the key employee life insurance
including, but not limited to, preparing and submitting applications and
undergoing medical examinations. Information obtained from Executive in
obtaining and maintaining key employee life insurance, including medical
information, shall be kept strictly confidential and shall not be used as the
basis of any employment decision. The Company may cancel the life insurance at
any time for any reason. Executive's failure to comply with this Section 18 will
be considered a material breach of this Agreement.



19.      Section 409A.  (a) Notwithstanding any other provision to the contrary,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of "deferred
compensation" (as such term is defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code") and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a "separation from service" from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a "separation," "termination," "termination of employment" or like
terms shall mean "separation from service.



(b)  Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes "deferred compensation" for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.



(c)  Notwithstanding any other provision to the contrary, to the extent that any
reimbursement (including expense reimbursements), fringe benefit or other,
similar plan or arrangement in which the Executive participates during the
Consulting Term or thereafter provides for a "deferral of compensation" within
the meaning of Section 409A of the Code and the Treasury Regulations promulgated
thereunder, (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit may not be subject to liquidation or exchange for another
benefit.

page 8

--------------------------------------------------------------------------------



(d)  For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive's termination of employment, death, Disability or
other event, shall be made on a date during such period as determined by the
Company in its sole discretion.



(e)  This Agreement shall be interpreted in accordance with, and the Company and
the Executive will use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance promulgated thereunder, including without limitation any such
regulations or other guidance that may be issued after the effective date of
this Agreement.



       IN WITNESS WHEREOF, the Executive and a duly authorized Company officer
have signed this Agreement.



THE EXECUTIVE:                                                               
THE COMPANY:
            
                                                                                              
First National Bank of Pulaski  

/s/William Lyman Cox                                                            
By: /s/Mark Hayes                                          
William Lyman Cox                                                               
Title: CEO                                                       
Executive Vice President and                                                  
Sr. Loan Officer





 

page 9